DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 12, and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Venkatachalam Jayaraman et al (US Publication 2019/0045520 A1).
Regarding to claims 1 and 19, Venkatachalam Jayaraman discloses an apparatus 600A (fig. 6A) for wireless communication in a network 100 (fig. 1), the apparatus comprising: (a) a wireless communication circuit 612 configured for wirelessly communicating with at least one other wireless communication circuit using directional communications 613 (page 6 paragraph 0083); (b) a processor 609 coupled to said wireless communication circuit within a station 614 configured for operating on a wireless network (page 6 paragraph 0084); (c) a non-transitory memory 611 storing instructions executable by the processor; and (d) wherein said instructions, when executed by the processor, perform steps (page 6 paragraph 0084) comprising: (i) announcing 602 unscheduled or unused time resources (fig. 19 pages 9-10 paragraph 0113; bitmap indication of slots status with 0 as available and 1 as unavailable) to other stations in the surrounding area by the station using time division duplexing TDD service period SP allocation (page 6 paragraph 0082); and (ii) receiving 702 announcements from other stations of unscheduled or unused time resources and decoding the information to determine TDD SP structure (page 7 paragraph 0088) and information about the unoccupied time slots (pages 9-10 paragraph 0113) or SPs (page 9 paragraph 0106) and a time 1908 when the channel should be free (page 9 paragraph 0113).
Regarding to claim 2, Venkatachalam Jayaraman discloses the processor perform said broadcasting the report of unassigned slots to other stations in a basic service set (BSS) of said station, or outside of that BSS (page 10 paragraph 0117).
Regarding to claim 12, Venkatachalam Jayaraman discloses an apparatus 600A (fig. 6A) for wireless communication in a network 100 (fig. 1), the apparatus comprising: (a) a wireless communication circuit 612 configured for wirelessly communicating with at least one other wireless communication circuit using directional communications 613 (page 6 paragraph 0083); (b) a processor 609 coupled to said wireless communication circuit within a station 614 configured for operating on a wireless network (page 6 paragraph 0084); (c) a non-transitory memory 611 storing instructions executable by the processor; and (d) wherein said instructions, when executed by the processor, perform steps (page 6 paragraph 0084) comprising: (i) communicating 602 time division duplexing TDD slot structure (fig. 19 pages 9-10 paragraph 0113; bitmap indication of slots status with 0 as available and 1 as unavailable) comprising a TDD schedule and time when a service period SP is scheduled, or not scheduled (page 6 paragraph 0082), to all nodes A-D in the surrounding area (fig. 20A page 10 paragraph 0114); and (ii) receiving 702 information on said time division duplexing TDD slot structure allowing the station to efficiently access the channel and avoid times when it is known that other stations are accessing the channel (page 9 paragraph 0113; scheduling access channel via bitmap).
Allowable Subject Matter
Claims 3-11, 13-18, and 20-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Duc T Duong whose telephone number is (571)272-3122. The examiner can normally be reached Mon-Fri; 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on (571)272-3940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DUC T DUONG/Primary Examiner, Art Unit 2467